DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Preliminary Amendment filed on February 28, 2022, in which claims 1-20 have been canceled.  Claims 21-40 have been newly added.  Accordingly, claims 21-40 are now pending and being presented for examination.
Status of Claims
3.	Claims 21-40 are pending, of which claims 21-40 are subject to a Double Patenting rejection.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,265,240 B1, hereinafter “240”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of the instant Application are anticipated by claims 1-20 of 240.
	Regarding claim 21 of the instant Application, claim 1 recites, “A first router, comprising:	one or more processors; and	one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the first router to perform operations comprising:	determining service level agreement (SLA) requirements for an application;	determining first SLA characteristics for the first router;	determining that the first SLA characteristics for the first router fail to satisfy the SLA requirements; and	determining, in response to determining that the first SLA characteristics for the first router fail to satisfy the SLA requirements, to lower a first hop redundancy protocol (FHRP) priority of the first router”.
	Claim 1 of 240 recites “A first router, comprising:	one or more processors; and	one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors, cause the first router to perform operations comprising:	determining service level agreement (SLA) requirements for an application;	generating first SLA characteristics for the first router, wherein the first router is in an active mode within a network;	comparing the first SLA characteristics for the first router to the SLA requirements;	determining second SLA characteristics for a second router, wherein the second router is in a standby mode within the network;	comparing the second SLA characteristics for the second router to the SLA requirements;	determining that the first SLA characteristics for the first router fail to satisfy the SLA requirements; and	determining, in response to determining that the first SLA characteristics for the first router fail to satisfy the SLA requirements, to lower a first hop redundancy protocol (FHRP) priority of the first router”.
	Clearly from the plain text, each and every limitation of independent claim 21 of the instant Application is within claim 1 of 240 and therefore claim 21 of the instant Application is anticipated by claim 1 of 240.  Therefore, Claim 21 is unpatentable under Non-statutory Anticipatory-type Double Patenting.  Similar reasoning applies to claims 22-40.
Conclusion
6.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For example, Evens (USPAT 9,571,603) discloses a redundancy network protocol system including a server to manage one or more virtual internet protocol address (VIP) profiles. Each VIP profile may be shared across one or more neighboring servers. The neighboring servers may be in the same broadcast domain or distributed to be multiple Layer 3 hops away from one another. The redundancy network protocol system may monitor server health and reachability and further manage the server health and reachability to achieve redundancy. The system may be used to provide high availability to selected applications (See Evens, Abstract).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441